EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yoshiya Nakamura (Reg # 71,148) on 02/24/22.
The application has been amended as follows: 

1-4.	 (Cancelled)  

	5.	(Currently Amended)  A method for inhibiting malaria parasite growth in the body of a mosquito, characterized by feeding a vector mosquito with an effective amount of D-allose

	6.	(Currently Amended)  The method for inhibiting malaria parasite growth in the body of a mosquito according to claim 5, wherein the vector mosquito is fed with a solution of D-allose 

	7.	(Cancelled)  

	8.	(Previously Presented)  The method for inhibiting malaria parasite growth in the body of a mosquito according to claim 5, wherein a stage in which a malaria parasite grows into any of an ookinete, an oocyst, and a sporozoite in the body of a mosquito is inhibited.

	9-15.	(Cancelled)    


REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments, declaration and arguments filed 11/19/21 have overcome the claims rejections of the office action mailed 05/01/20.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 5, 6 and 8 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record.  The method of the instant invention is not taught or suggested in the prior art and is not obvious over the prior art. In particular, the prior art does not teach or suggest the claimed method for inhibiting malaria parasite growth in the body of a mosquito, characterized by feeding a vector mosquito with an effective amount of D-allose, in addition to saccharides other than D-allose as a source of nutrient, to inhibit the malaria parasite growth in the body of the mosquito. Also, the prior art references do not teach or suggest that the rare sugar, D-allose, can be effective against the malaria parasite growth. Furthermore, Applicant’s declaration from one of the present inventors, Meiji Arai, shows that D-allose has a unique effect of directly suppressing the malaria parasite growth. For example, it was observed that the combinations utilizing D-allose (samples 2 and 6) are more effective in the malaria parasite growth suppression than the other combinations utilizing sugars galactose and mannose (samples 4 and 8) which do not contain of D-allose. In fact, the Examples provided in the Applicant’s specification utilizing fructose solutions also show the effectiveness of D-allose in the malaria parasite growth suppression. Furthermore, as pointed out by Applicant the experimental data provided by the attached declaration and in the present application are objective evidence 
In addition, there is no suggestion or motivation in prior art references, to modify any references or combine the teachings of any references to arrive at Applicant’s claimed method. Moreover, the method of the instant invention is not taught or suggested in the prior art nor is obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623